222 F.2d 956
Chester BANKS, Petitioner,v.UNITED STATES of America, Respondent.
Misc. No. 413.
United States Court of Appeals Ninth Circuit.
June 8, 1955.

Chester Banks, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Petitioner asks this court to reconsider its order entered January 31, 1955, which dismissed his motions for appointment of counsel, permission to proceed forma pauperis, and for extension of time to perfect appeal.


2
The time in which to seek a rehearing having expired, the petition is ordered dismissed.